By the Chancellor.
The rule is well settled at law, that where the parties to a suit make a settlement between themselves out of court without reference to costs, each party shall pay his own costs. Anderson v. Exton, 1 Smith 177 ; Den v. Pidcock, 7 Halst. 363.
The rule is the dictate of common- sense, and is both just and reasonable. There is no reason why it should not be observed as well in equity as at law.
In Eastburn v. Kirk, 2 Johns. Ch. R. 317, where the *212cause had been settled between the parties upon certain terms, one of which was that the question of costs should be submitted to the Chancellor, the court refused to decide the mere question of costs, but left each party to pay his own costs.
Neither party is entitled to costs against his adversary.